                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

LADINA FROST,                              )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        )   CIVIL ACTION NO. 18-370-CG-N
                                           )
WALMART, INC.,                             )
                                           )
       Defendant.                          )

                                      ORDER

      The Defendant having advised the Court that this matter has settled, it is

hereby ORDERED that all claims in this action are DISMISSED WITH

PREJUDICE subject to the right of any party to reinstate those claims within

thirty (30) days of the date of this order should the settlement agreement not be

consummated.

      DONE and ORDERED this 2nd day of January, 2020.

                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE
